Citation Nr: 1119874	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-43 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for post-operative residuals of breast cancer.

3.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for abdominal scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to September 1992.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, the Board denied entitlement to service connection for an acquired psychiatric disability; entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for post-operative residuals of breast cancer; and, entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for abdominal scarring.  The Veteran filed a timely appeal to the United States Court of Appeals for Veteran Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR) and July 2010 Court Order, the Board's decision with regard to these issues was vacated and the issues were remanded for compliance with the instructions in the JMPR.  The appeal as to the Board's October 2009 decision with regard to the issues of entitlement to service connection for a left foot disability, and entitlement to increased disability ratings for service-connected external hemorrhoids, erythematous pruritic dermatitis, nasopharyngitis, and hypothyroidism was abandoned by the Veteran and dismissed by the Court.

In July 2010, the Veteran filed a claim of service connection for depression.  In a January 2011 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of service connection for depression.  The Board notes that the issue of entitlement to service connection for an acquired psychiatric disability (which includes depression) is currently in appellate status, and has not been the subject of a final Board decision.  Thus, adjudication by the RO of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression was premature and the RO did not have proper jurisdiction to address such issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the April 2007 Remand, it was noted that the Veteran testified that she filed a tort claim against VA and received a monetary award due to VA's failure to timely and properly diagnose and treat her breast cancer beginning on November 19, 1998, and continuing through November 3, 1999.  The RO was instructed to contact VA's Office of General Counsel and obtain available records concerning the Veteran's claim pursuant to the Federal Tort Claims Act regarding treatment for breast cancer from November 19, 1998, and continuing through November 3, 1999.  

In May 2007, the AMC issued correspondence to the Office of the Regional Counsel in North Little Rock requesting records related to a tort claim.  In June 2008 correspondence, the North Little Rock Office of the Regional Counsel stated that they did not have any records.

In May 2009, the AMC issued correspondence to the Office of the Regional Counsel in Bay Pines, Florida requesting records related to a tort claim.  In May 2009 correspondence from the Bay Pines Office of the Regional Counsel, it was explained that VA Regional Counsel and VA General Counsel administrative and/or litigation tort claim files are considered protected attorney work product and are not subject to release.  If payment was made on her tort claim pursuant to an administrative tort claim or as a result of litigation, the Veteran's claims file should include a memo setting forth details of that payment.  

In June 2009, the Veteran's "Claim for Damage and Injury" filed by a private law firm was submitted by the Veteran and received by VA.  

The evidence of record does not contain a memo referenced by the Bay Pines Office of the Regional Counsel pertaining to payment made on a tort claim, thus it is requested that the Veteran provide any and all information and documentation pertaining to her tort claim.  38 C.F.R. § 3.159(c)(1)(i) (2010).

Acquired psychiatric disability

According to the Veteran's testimony in September 2006, her current psychiatric disability, to include depression, had its onset in service.

The evidence reflects that the Veteran was hospitalized in service from February 1986 to March 1986, and was treated for depression.  The diagnosis at the time of discharge from the hospital was depression-reactive, resolved.  Mental status examination in April 1988 was normal; no psychiatric diagnosis was provided.

The post-service treatment records include clinical diagnoses of an adjustment disorder, mood disorder, and depression.  The evidence also includes November 2004 VA treatment records, indicating that the Veteran's treatment for anxiety and depression started five years ago during her treatment for breast cancer.  Since then, the Veteran has been diagnosed with a major depressive disorder.  The Board notes that, in June 2005, a VA examiner opined that the Veteran's depression was secondary to her right mastectomy.

Per the JMPR, the Veteran should be afforded a VA examination to assess whether she has an acquired psychiatric disability that is directly related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The VA examination report should also address whether the Veteran's acquired psychiatric disability constitutes an additional disability under 38 U.S.C.A. § 1151.

Post-operative residuals of breast cancer and Abdominal scarring

A November 1998 mammogram revealed a nodule with irregular borders in the medial aspect of the right breast.  A biopsy was completed in November 1999.

Records reflect that the Veteran underwent a right mastectomy in December 1999 with reconstruction of a TRAM flap.  The Veteran had a complicated post-operative course that included removal of the TRAM flap.  Records show that the Veteran was explained the risks and benefits of prosthetic reconstruction using an expander followed by a permanent implant, as well as the use of autologous tissue reconstruction with a TRAM (transverse rectus abdominis muscle flap) in November 1999.  She consented for reconstruction with autologous tissue (TRAM) at the time of her right mastectomy.

As noted above, following the right mastectomy, the Veteran underwent debridement of infected skin with complex drainage of the abdominal wound.  The wound was again debrided in January 2000.  The abdominal wound continued to heal slowly, and the Veteran remained on convalescence in April 2000.

She also had a lymph node positive in her specimen from a lymph node dissection.  The Veteran underwent chemotherapy.  A mammogram in September 2003 revealed no evidence of malignancy.

In February 2004, the Veteran reported that she still had a hole in her stomach from the surgical operations that "did not completely close up," and that she tried to deal with the physical and mental scars daily.

The Veteran contends that she incurred additional disability as a result of negligence in VA's medical or surgical treatment, because the abdominal wound took almost ten years to heal and there is a hole about the size of a baseball in her stomach.

With regard to the claim of residuals of breast cancer, the Veteran contends that she incurred additional disability, both as a result of the delay in treatment and as a result of negligence in VA's medical or surgical treatment.

The report of a July 2005 VA examination reflects that the Veteran was apparently free of breast cancer, and wore a breast prosthesis.  Examination of the chest wall revealed surgical absence of the right breast.  There is a curvilinear scar horizontally across the chest wall that measured 24 centimeters in length.  The scar was not functionally significant, nor was it anymore cosmetically disfiguring than any mastectomy without reconstruction.  There was no swelling of the arm, and shoulder and elbow motion was normal.  The examiner opined that the Veteran received proper skillful care.  The examiner also reviewed the claims file, and found no evidence of improper care.  With regard to the abdominal scarring, the VA examination report reflects that the Veteran had a reconstructive procedure at the time of her mastectomy, to transfer a flap from the abdomen to the chest wall in preparation for a breast construction.  The flap started developing signs and symptoms of an infection, and later was surgically debrided and removed.  There was no further evidence of infection.  Examination of the abdomen revealed a healed transverse surgical scar that extended with an inverted T towards the umbilicus.  The scar was slightly depressed but well-healed, nontender, and without any evidence of fascial weakness.  The examiner opined that the Veteran received proper skillful care, and the event leading to the walls of her transverse flap was not due to poor judgment or neglect on the part of treating physicians, but rather was a known possible complication of this type of surgery and promptly recognized and treated.  The examiner added that, although unfortunate that this occurred, it was not due to carelessness or neglect or lack of proper skill or arrogant judgment.

A mammogram in August 2007 was stable and benign.

During a March 2009 VA examination, the Veteran reported having concerns that the delay in diagnosis had affected her outcome and her staging.  She reportedly found a mass in her right breast during self-examination in February 2008.  She scheduled a medical appointment in March 2008, and was told that the mass was benign.  In October 2008, a mammogram was done, and subsequent biopsy was determined to be breast cancer.  The examiner opined that the mass should have been biopsied at the time it was first called to the attention of the physician, given the Veteran's family history of breast cancer (mother and three sisters).  While the eight month delay could have been avoided, the examiner could not say without resorting to conjecture that the delay did in fact increase the Veteran's staging.  The examiner opined that the delay did not add to her disability, although specifically recognizing the Veteran's staging with a positive node having developed during this interval and that she currently was disease free.  With regard to her abdominal scarring, the Veteran reported that her abdomen occasionally bulged at the site of her previous flap transfer.  Examination of the abdomen revealed an incision, 50 centimeters in length, located transversely in the suprapubic skin crease with a circular incision around the underlying tissue.  The examiner noted that the incision was well healed and unattached to the underlying tissue, and was not cosmetically significant.  No additional disability was found.

Per the JMPR, the March 2009 VA examiner failed to adequately address whether the delay in performing the biopsy increased the Veteran's staging.  It was pointed out that it was not clear from the VA examination report whether the examiner felt that if there had been an increase in staging that she would have needed to undergo the failed TRAM flap.  Thus, the claims folder should be reviewed by another VA examiner to address whether the Veteran has additional disability under 38 U.S.C.A. § 1151 due to post-operative residuals of breast cancer and abdominal scarring.

In light of these matters being remanded, the RO/AMC should request updated VA outpatient treatment records from Little Rock VA Medical Center (VAMC) for the period September 15, 2010, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide all documentation pertaining to her Federal Tort Claim against VA, to include documentation pertaining to her monetary award.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

2.  Updated VA outpatient treatment records should be obtained from the Little Rock VAMC for the period September 15, 2010, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

3.  Thereafter, the claims folder should be referred to a VA physician with appropriate expertise for the purpose of determining whether additional disability arose from post-operative residuals of breast cancer and abdominal scarring.  It is imperative that the claims folder be reviewed in conjunction with rendering an opinion.  If additional examination is required, this should be done, together with any medically indicated special tests.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's breast cancer underwent an increase in staging due to any untoward delay in VA treatment , and if so, what additional disability resulted from that delay, such as the reconstruction of a TRAM flap and debridement of infected skin with complex drainage of the abdominal wound.  The examiner should comment on whether the Veteran incurred additional disability as a result of delay in diagnosis and treatment.

If additional disability did result from the VA surgery and/or treatment, the examiner should offer an opinion as to whether the proximate cause of any such disability or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the examiner determines that the requested opinion(s) cannot be provided without resort to mere speculation, then please discuss why an opinion is not possible.  The examiner should reconcile any opinion with the July 2005 and March 2009 VA opinions of record.  

4.  After the foregoing, the Veteran should be scheduled for a VA psychiatric examination to ascertain the nature and etiology of her claimed acquired psychiatric disorder.  It is imperative that the claims folder, to include all service treatment records, service personnel records, and post-service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

For each psychiatric disability identified, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that it had its clinical onset in service or is otherwise related to service;

If, and only if, it is determined that for post-operative residuals of breast cancer and or abdominal scarring. was due to VA medical treatment, is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred additional acquired psychiatric disability as the result of the VA surgery and/or VA treatment in December 1999, specifically the right mastectomy with reconstruction of a TRAM flap.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the examiner determines that the requested opinion(s) cannot be provided without resort to mere speculation, then please discuss why an opinion is not possible.  

5.  Upon completion of the above, readjudicate the issues on appeal.  If any of the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


